Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas, Appellant                          Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
No. 06-13-00107-CR         v.                          1021766). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
Earl Scott Chesnut, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, The State of Texas, pay all costs of this appeal.




                                                       RENDERED FEBRUARY 12, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk